     Case 2:19-cv-01136-JAM-KJN Document 45 Filed 09/03/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOSEPH LEON MCDANIEL,                             No. 2:19-cv-1136 JAM KJN P
12                      Plaintiff,
13          v.                                         ORDER
14   JOE LIZARRAGA, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner, proceeding through counsel. On August 31, 2020, plaintiff

18   personally filed, pro se, a motion for extension of time to file objections to the August 7, 2020

19   findings and recommendations. Plaintiff acknowledges the motion was filed after the deadline to

20   object. Although the motion bears counsel’s identifying information on the first page of the

21   motion, and plaintiff claims both he and his counsel are bringing the motion (ECF No. 44 at 1),

22   the motion is not signed by counsel, but rather by plaintiff himself. Moreover, the document was

23   not filed through the CM/ECF fling system such that the court could presume counsel had

24   electronically signed the filing. E.D. L.R. 131(c). Rather, plaintiff appended a proof of service

25   confirming he mailed the filing from Mule Creek State Prison. (ECF No. 44 at 5.)

26          Plaintiff is represented by counsel. Any court filing must be signed by plaintiff’s attorney

27   of record. Fed. R. Civ. P. 11(a), E.D. L.R. 131(b). Therefore, plaintiff’s motion is stricken from

28   the court record. Plaintiff’s counsel is granted seven days in which to renew such motion,
     Case 2:19-cv-01136-JAM-KJN Document 45 Filed 09/03/20 Page 2 of 2

 1   although he is not required to do so. Absent such filing, the August 7, 2020 findings and

 2   recommendations will be forwarded to the district court for review.

 3            Plaintiff is cautioned that so long as he is represented by counsel, plaintiff may not

 4   personally file documents in this action. Only plaintiff’s counsel of record is allowed to file

 5   documents herein.

 6            Accordingly, IT IS HEREBY ORDERED that:

 7            1. Plaintiff’s pro se motion for an extension of time (ECF No. 44) is stricken;

 8            2. The Clerk of the Court is directed to strike plaintiff’s motion (ECF No. 44);

 9            3. Plaintiff’s counsel is granted seven days from the date of this order in which to renew

10   such motion; and

11            4. The Clerk of the Court shall serve a courtesy copy of this order on Joseph Leon

12   McDaniel, CDCR #H18541, Mule Creek State Prison, P.O. Box 409060, Ione, CA 95640.

13   Dated: September 3, 2020

14

15
     /mcda1136.36d
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
